Case 17-22770        Doc 33     Filed 02/20/19     Entered 02/20/19 15:54:48          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17 B 22770
         Crystal Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/31/2017.

         2) The plan was confirmed on 09/21/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/06/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-22770             Doc 33         Filed 02/20/19    Entered 02/20/19 15:54:48                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $8,876.05
           Less amount refunded to debtor                                $954.46

 NET RECEIPTS:                                                                                             $7,921.59


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,366.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $336.21
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,702.97

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                       Unsecured      1,000.00       2,965.67         2,965.67           0.00        0.00
 Acceptance Now                          Secured        7,976.00            NA               NA            0.00        0.00
 American InfoSource LP                  Unsecured           0.00         65.41            65.41           0.00        0.00
 AmeriCash Loans LLC                     Unsecured         400.00        984.81           984.81           0.00        0.00
 Archerfield Funding LLC                 Unsecured      1,200.00       1,087.85         1,087.85           0.00        0.00
 Brother Loan & Finance                  Unsecured      1,400.00       2,945.15         2,945.15           0.00        0.00
 Chicago Post Office Employees CU        Unsecured      4,466.00       4,643.69         4,643.69           0.00        0.00
 Chicago Post Office Employees CU        Unsecured         555.00        555.00           555.00           0.00        0.00
 Chicago Post Office Employees CU        Unsecured         394.00        394.11           394.11           0.00        0.00
 City of Chicago Department of Revenue   Unsecured      2,500.00       3,778.46         3,778.46           0.00        0.00
 COAST 2 COAST LENDERS                   Unsecured      1,460.00            NA               NA            0.00        0.00
 Comcast                                 Unsecured         300.00           NA               NA            0.00        0.00
 Federated Department Store              Unsecured         600.00        366.60           366.60           0.00        0.00
 Flexshopper                             Unsecured      1,500.00            NA               NA            0.00        0.00
 Illinois Dept of Revenue 0414           Priority          460.00        392.43           392.43           0.00        0.00
 Illinois Dept of Revenue 0414           Priority            0.00        566.00           566.00           0.00        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00         68.80            68.80           0.00        0.00
 Illinois Lending Corporation            Unsecured         700.00      1,536.01         1,536.01           0.00        0.00
 Illinois Tollway                        Unsecured           0.00           NA               NA            0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         921.00        921.94           921.94           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         563.00        563.96           563.96           0.00        0.00
 Luther Appliances & Furniture Sales     Secured        1,508.00       1,528.13         1,528.13           0.00        0.00
 MDG Financing                           Unsecured           0.00      2,115.21         2,115.21           0.00        0.00
 Midland Funding LLC                     Unsecured           0.00        607.20           607.20           0.00        0.00
 Opportunity Financial LLC               Unsecured         572.00        706.03           706.03           0.00        0.00
 Payday Loan Store                       Unsecured      1,200.00       1,048.77         1,048.77           0.00        0.00
 Peoples Energy Corp                     Unsecured      1,600.00       1,577.41         1,577.41           0.00        0.00
 Peritus Portfolio Services II LLC       Secured       25,983.00     25,983.00        25,983.00       1,694.25    1,524.37
 Peritus Portfolio Services II LLC       Unsecured            NA         429.35           429.35           0.00        0.00
 PNC                                     Unsecured         200.00           NA               NA            0.00        0.00
 SIR Finance Corporation                 Unsecured         700.00      1,422.17         1,422.17           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-22770             Doc 33   Filed 02/20/19    Entered 02/20/19 15:54:48                Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim         Principal       Int.
 Name                                 Class    Scheduled      Asserted     Allowed          Paid          Paid
 Sprint                            Unsecured      1,000.00            NA             NA           0.00        0.00
 TCF NATIONAL BANK                 Unsecured         120.00           NA             NA           0.00        0.00
 Village of Forest Park            Unsecured         140.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal                 Interest
                                                              Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                  $0.00
       Mortgage Arrearage                                      $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                            $25,983.00          $1,694.25              $1,524.37
       All Other Secured                                   $1,528.13              $0.00                  $0.00
 TOTAL SECURED:                                           $27,511.13          $1,694.25              $1,524.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                    $958.43                 $0.00               $0.00
 TOTAL PRIORITY:                                              $958.43                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $28,783.60                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                             $4,702.97
          Disbursements to Creditors                             $3,218.62

 TOTAL DISBURSEMENTS :                                                                            $7,921.59




UST Form 101-13-FR-S (9/1/2009)
Case 17-22770        Doc 33      Filed 02/20/19     Entered 02/20/19 15:54:48            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
